UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2266


JOSEPH CRUSSIAH,

                    Plaintiff - Appellant,

             v.

GOVERNOR LAWRENCE HOGAN; MONTGOMERY COUNTY, MARYLAND,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:21-cv-02418-PX)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Crussiah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph Crussiah appeals the district court’s order dismissing his civil complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2